—Judgment, Supreme Court, Bronx *440County (Anita Florio, J.), entered November 23, 1992 granting defendant a divorce and incorporating by reference the order of the Special Referee, dated November 4, 1992, determining equitable distribution, maintenance and child support, unanimously affirmed, without costs.
The IAS Court’s original temporary award was properly based on evidence of plaintiffs income. Although in reviewing plaintiffs motion for a downward modification, the Special Referee failed to consider defendant’s income, plaintiff was not prejudiced thereby since the Special Referee’s reduction of his payments to a level below that required by the guidelines forced defendant to supplement child support from her own funds even without a court order. And, while plaintiff did not get the prompt trial that was supposed to be his remedy for any inequities in the temporary award, the delay was not the fault of the court, and, moreover, was recognized by the Special Referee as a factor favorable to plaintiff in fixing his financial obligations. Finally, the award of pension benefits was appropriately determined in accordance with the principles set forth in Majauskas v Majauskas (61 NY2d 481), and the distribution of marital assets was otherwise equitable. We have considered plaintiff’s other arguments and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.